 

Case 7:18-cv-00261¢-NSR Document 31 Filed 12/07/18 Page 1 of 1
Case 7:18~cv-00261-NSR Document 30 Filed 12/05/18 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ANTHONY MEDICI
Plal'ntifj;
-against~

EXPERIAN INFORMATION
SOLUTIONS, INC.

Defe ndcmf.

 

 

Case No.: 7:18-cv~00261(NSR)

STIPULATION AND

PROPOSED ORDER OF

DISMISSAL AS TO DEFENDANT
EXPERIAN [NFORMATION SOLUTIONS,
INC.

IT IS HEREBY stipulated and agreed by and between Plaintiff Anthony Medici and

Defendant Experian Information Solutions, Inc. (“Experian”), pursuant to Federal Rule of Civil

Procedure 41 (a)(l)(A)(ii), that the within matter is dismissed with prejudice by Plaintiff as to

Experian, and that each Such Party agrees to bear its own fees, costs, and expenses incurred in

the Lawsuit.

Dated: December 4, 2018

j ft §§ fé€:

f/w/i "”:¢’ z gpa ?,1;»-\-

 

Adam G. Singer

LAW OFFICE OF ADAM G. SINGER, PLLC
One Grand Central Place

60 E. 42nd Street, Suite 4600

New York, NY10165
asinger@adarnsingerlaw.com
212.842.2428

Atlor)'leysfor Plaintijf/lnthony Medl.`cl`

 

 

Amanda Dollinger
J()NES DAY

250 Vesey Street

New York, NY 10281
adollinger@jonesday.com
212.326.3475

Atz‘o)'neys for Defendcm[ Experian
Information Solulions, Inc.

  

~…_»»

H_ON. NELSQN S. ROMAN
UN\TED STATES DiSTFliCT J,UDGE

 

11 " ' r wi ,
~ w , .~1»»/¢4‘ ’
,) l 1 did v

 

